Citation Nr: 0949141	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:    Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1973, including service in the Republic of Vietnam 
from February to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Jurisdiction has since been 
transferred to the RO in Waco, Texas.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2007.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

By way of background, the Veteran's claim was remanded for 
further procedural and evidentiary development in December 
2007, and the claim has been returned to the Board for 
further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As referenced above, the Board remanded the Veteran's claim 
in December 2007 to ensure that all available avenues for 
potential corroboration of the Veteran's reported PTSD 
stressors had been exhausted.  Specifically, the Board 
requested that efforts be made to obtain the actual dates of 
the Veteran's Vietnam service, as his service personnel 
records contained conflicting accounts of when he served in 
Vietnam.  The Board further instructed that once the dates 
for this period of service were determined, efforts to obtain 
the history of the Veteran's unit(s) of assignment during his 
Vietnam service should be made.

A review of the Veteran's claims file reflects that the AMC 
obtained the Veteran's complete personnel records, which 
reflect his service in the Republic of Vietnam from February 
to April 1972, and his assignment as a squad leader with B 
Co., 1st Inf Bn 7th Cav (AM), 3rd Brigade, 1st Cavalry Division.  
However, the AMC did not subsequently submit any research 
requests regarding the activities of the Veteran's assigned 
unit, as requested.  Accordingly, this should be 
accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance).  

Additionally, as referenced in the Veteran's September 2009 
VA examination report, the Veteran was diagnosed with PTSD in 
March 2004 at the VA Medical Center in Tampa, Florida.  
However, no VA treatment records from this facility are of 
record, and they should be obtained, as well as any recent 
treatment records from the VA facility in Bonham, Texas, 
where the Veteran is currently receiving treatment.  38 
C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's 
treatment from the VA medical facility 
located in Tampa, Florida, including his 
mental health treatment in March 2004 
referenced by the September 2009 VA 
examiner; and the Veteran's recent 
treatment records from the VA medical 
facility in Bonham, Texas from September 
2008 to the present.

2.  Attempt to obtain any documentation, 
including operational reports-lessons 
learned, as would reflect any combat 
activities of the Veteran's unit in Vietnam 
between February 1972 and April 1972.  The 
Veteran's unit was B Co. 1st Inf Bn. 7th 
Cavalry (Am), 3rd Brigade, 1st Cavalry 
Division.   

3.  Thereafter, complete any additional 
evidentiary development which may become 
indicated including scheduling the Veteran 
for a psychiatric examination for VA 
purposes if the Veteran's PTSD stressors 
are corroborated. 

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


